        Case: 5:20-cv-00198-SL Doc #: 13 Filed: 05/29/20 1 of 1. PageID #: 43




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JENNIFER K. AGERS,                          )       CASE NO. 5:20-cv-198
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
JOSEPH, MANN & CREED,                       )
                                            )
                                            )
                      DEFENDANT.            )


       In response to the Court’s order to show cause (see Doc. No. 10), plaintiff has advised the

Court that this matter has settled between the parties. (See Doc. Nos. 11, 12.)

       At plaintiff’s request, this case is stayed until June 29, 2020, by which date a final agreed

entry shall be filed dismissing the case.



       IT IS SO ORDERED.

Dated: May 29, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
